DETAILED ACTION
In Applicant’s Response filed 9/1/21, Applicant has amended claims 1, 4 and 5. Claim 3 has been cancelled. Claims 1-2 and 4-28 were pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/21 was filed after the mailing date of the Non-Final Rejection on 2/8/21.  The information disclosure statements submitted on 10/14/21 and 10/13/21 were filed after the mailing date of the Final Rejection on 6/24/21. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application no: 16785321 or US Patent Application no 16785377 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 9/1/21 have been fully considered as follows:
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments in combination with the amendments made by Examiner's Amendment (provided below) are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant's amendments and arguments, in combination with the amendments made by Examiner's Amendment (provided below), are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this action. Therefore, the claim rejections under 35 USC 103 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with John Shimmick on 11/16/21.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
1. A method of  covering a patient and a transrectal device during a surgical treatment of the patient, the method comprising:
providing  a surgical drape comprising a first portion and a second portion, the first portion comprising a canopy portion and a container, wherein the canopy portion comprises a rectangular protrusion on an upper sterile side of the surgical drape defining a three-dimensional space that is sized and shaped to cover a proximal portion of a transrectal device such that the proximal portion of the transrectal device is permitted to move within the three-dimensional space in a non-restrictive manner;
positioning the first portion of the surgical drape with the canopy portion  at least partially  covering the  proximal potion of the transrectal  device so that a first side of the surgical drape is facing the proximal portion of the transrectal device, a second side of the surgical drape is facing opposite to the first side, and the canopy portion is configured to permit a user to manipulate the transrectal device through the canopy  portion; 
positioning the container  below the canopy portion  such that an opening in the container allows waste generated during the surgical treatment to be received and stored in the container; 
providing  a screen in an inner lower portion of the container to collect tissue when waste is passed through the screen, wherein the screen folds upon  collapse of the  container; 
inserting a treatment probe through a fenestration in the first portion of the surgical drape at a location that is above the canopy portion, from the second side, to provide access to a urethra of  a patient; 
covering at least  a part of a surgical arm coupled to the transrectal device and  the proximal portion of the transrectal device with the surgical drape such that the canopy portion is capable of moving with the proximal portion of the transrectal device when the transrectal device is supported by the surgical arm; 
coupling  the second portion of the surgical drape to the first portion of the surgical drape such that a torso portion of the second portion is coupled to the canopy portion of the first portion; and 
covering  at least a portion of  a torso of the patient with the torso portion of the surgical drape.  

4. The method of claim 2, wherein the canopy portion maintains sterility of the treatment probe when the treatment probe is inserted into the urethra of the patient.

5. The method of claim 4, wherein  the perforation of the torso portion extends to the fenestration.

CANCEL claim 6

12. The method of  claim 1, wherein the three-dimensional space defines a volume within a range from about 750  cm3 to about 70,000  cm3.

CANCEL claims 13-14

In claim 15, line 1: “claim 6” has been changed to --claim 1--.

CANCEL claims 17-20

In claim 21, line 1: “claim 20” has been changed to --claim 1--.

In claim 23, line 1: “claim 20” has been changed to --claim 1--.

CANCEL claim 24

In claim 25, line 1: “claim 20” has been changed to --claim 1--.

In claim 27, line 1: “claim 20” has been changed to --claim 1--.

Allowable Subject Matter
Claims 1-2, 4-5, 7-12, 15-16, 21-23 and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 of the present application has been amended (see above) to include the same allowable limitations as in claim 1 of parent application no 16/785321 (i.e. the ‘321 application; see notice of allowance dated 10/12/21). Therefore, claim 1 has been allowed for the same reasons as given in the ‘321 application as summarized below.
The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was a method of covering a patient and a transrectal device during a surgical treatment of the patient which includes the step of providing a surgical drape having a canopy portion that comprises a rectangular protrusion on an upper sterile side of the surgical drape defining a three-dimensional space sized and shaped to cover a proximal portion of the transrectal device such that the proximal portion of the transrectal device is permitted to move within the three-dimensional space in a non-restrictive manner, in combination with the other elements in the claims.
Bonutti (US 8739797) which discloses a surgical drape that is configured substantially as recited in claim 1 of the present application wherein the drape includes a canopy portion (second portion of tent 502 positioned atop table 166 and covering/enclosing instruments 508 in fig 14) which defines a three-dimensional shape (as shown in fig 14). Although not explicitly disclosed in Bonutti, the tent 502 is sized and shaped as shown in fig 14 such that it would be capable of covering a proximal portion of a transrectal device such that the proximal portion of the transrectal device is permitted to move within the three-dimensional space in a non-restrictive manner because the tent 502 provides a large enclosed area as shown in fig 14 which provides ample space for using and moving instruments in the enclosed space. Bonutti does not, however, disclose that the canopy comprises a rectangular protrusion on an upper side of the drape which defines the three dimensional space. Therefore, for at least this reason, Bonutti fails to disclose or suggest the subject matter of claim 1.
Breegi et al (US 2016/0074268) teaches a drape having a canopy portion (canopy 73 in fig 4) which defines a three dimensional shape (as shown in fig 4) but like Bonutti, the canopy does not comprise a rectangular protrusion on an upper side of the drape which defines the three dimensional space because the canopy is configured to have a dome or pyramid shape defining the three dimensional space beneath the canopy as shown i.e. in figures 3-4. Thus, Breegi fails to remedy the deficiencies of Bonutti and therefore fails to disclose or suggest the subject matter of claim 1.
Kaska (US 8286637) also teaches a drape that includes a canopy portion (10) which defines a three dimensional shape sized and shaped to cover a portion of a surgical instrument 
Claims 2, 4-5, 7-12, 15-16, 21-23 and 25-28 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786